Title: To John Adams from Edmund Jenings, 4 April 1781
From: Jenings, Edmund
To: Adams, John



Sir
Brussels April 4th. 1781

By a London Newspaper receivd this Day by the way of Margate (for the two last posts are not Arrivd) I find that Tarlton has been defeated by Genl. Morgan near 96. The Congress has published an Account of it, which I suppose the English Ministry will secrete, but it appears by private Letters, that a number of men have been Killed or taken Prisoners. That Tarletons own regiment is almost entirely cut to peices—that He was near being taken Prisoner Himself and that his Baggage is destroyed. Rivington endeavours to make light of the Action, but shews at the same time, it was a serious One—when the Vessel left N York, which was the 25th. of Febry Genl. Philips was preparing to embark with 5000 Men, supposd for Virginia.
By the same Paper we have an Account that a french Vessel with Dispatches from the Mauritius is taken and carried to England, but by some papers found in her it appears that Hyder Ally having collected an Army of 80000 Horse had laid Siege to Arcot, that the Colonels Baillie and Fletcher attempting to go to its relief were totally defeated with the Loss of 400 Europeans and 4000 Seapoys, that Arcot was taken together with Pondicheri and that the whole Province of Arcot was in the Hands of Hyder Ally, Col. Munro having with Difficulty got back to Madras.
I have the Honor of receiving your Excellencys Letter of the 22d. Ultimo and shall Carefully attend to the political Rule laid down therein.
What a pleasant trouble has your Excellency had in writing your Name 29 Thousand times for such a purpose—give me leave to beg your Excellency would send me some Copies of your proposals in Dutch—I have been spoken to on the Subject.
I am with the greatest Respect Sir your Excellencys Most Obedient Humble Servt

Edm: Jenings


P.S. I send a duplicate of this to Leyden.

 